SANBORN, Circuit Judge.
By tbe act of March 3, 1891 (26 Stat. pp. 826, 829), no writ of error, by which a judgment can be reviewed in this court, can he sued out after six months from its entry. Rule 11 of this court provides that the plaintiff in error shall file with his petition for the writ of error an assignment of errors, that no writ of error shall he allowed until such assignment of errors has been filed, and that errors not assigned according to this rule will be disregarded. The judgment the plaintiff in error seeks to review here was entered March 14, 1893. The writ of error and citation are tested August 10,1893. No assignment of errors was filed until September 18, 1893. The assignment of errors was not filed until after the time to sue out a writ of error to review this judgment had expired, nor until more than a month after the writ returned here was issued. .Under our rule, which we have repeatedly declared would be enforced, the supposed errors assigned will be disregarded, and tbe judgment below affirmed, with costs. U. S. v. Goodrich, 4 C. C. A. 160, 54 Fed. 21; Union Pac. Ry. Co. v. Colorado Eastern Ry. Co., 4 C. C. A. 161, 54 Fed. 22; Flahrity v. Union Pac. Ry. Co., 6 C. C. A. 167, 56 Fed. 908.
It is so ordered.